          Case 1:19-cv-00982-LDH-ST Document 8 Filed 03/05/19 Page 1 of 1 PageID #: 66
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                Eastern DistrictDistrict
                                                 __________      of NewofYork
                                                                          __________


                Federal Trade Commission                          )
                             Plaintiff                            )
                                v.                                )      Case No.   19-cv-982-LDH-ST
              Cure Encapsulations, Inc., et al                    )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Cure Encapsulations, Inc. and Naftula Jacobowitz                                                                    .


Date:          03/05/2019                                                                 /s/ August T. Horvath
                                                                                            Attorney’s signature


                                                                                       August T. Horvath AH-8776
                                                                                        Printed name and bar number
                                                                                         Foley Hoag LLP
                                                                               1301 Avenue of the Americas, 25th floor
                                                                                       New York, NY 10019

                                                                                                  Address

                                                                                       ahorvath@foleyhoag.com
                                                                                              E-mail address

                                                                                             (646) 927-5544
                                                                                             Telephone number

                                                                                             (646) 927-5599
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
